Citation Nr: 9917096	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  94-32 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than July 1, 
1994 for the grant of a total disability rating based on 
individual unemployability.  

2.  Entitlement to an evaluation in excess of 60 percent for 
post-operative residuals of a herniated nucleus pulposus at 
L5-S1.

3.  Entitlement to an evaluation in excess of 10 percent for 
dysthymic disorder.

4.  Entitlement to an evaluation in excess of 10 percent for 
bladder dysfunction.

5.  Entitlement to an evaluation in excess of 10 percent for 
impaired bowel function.

6.  Entitlement to a compensable evaluation for sexual 
dysfunction.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1978 to September 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 1993, March 1995, June 1996; and November 
1996 rating decisions of the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO). 


REMAND

In a statement dated in April 1997, the veteran requested a 
hearing before a hearing officer at the regional office (RO).  
The veteran has not been afforded an opportunity for this 
hearing subsequent to his request.

In April 1997, the veteran expressed disagreement with a 
February 1997 rating decision that denied entitlement to 
special monthly compensation on account of the loss of use of 
a creative organ, as well as entitlement to special monthly 
compensation on account of being housebound.  The RO has not 
issued a statement of the case in response to the notice of 
disagreement.  These issues must be remanded to the RO for 
the issuance of a statement of the case.  38 U.S.C.A. § 7105; 
see Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the 
filing of a notice of disagreement initiates the appellate 
process) see also Ledford v. West, 136 F.3d 776 (Fed. Cir 
1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); 
Buckley v. West, 12 Vet. App. 76 (1998).

Although the veteran has been awarded the maximum schedular 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1998) for intervertebral disc syndrome.  He contends that he 
should be granted a higher evaluation on an extra-schedular 
basis under the provisions of 38 C.F.R. § 3.321 (1998).  In 
such a case the veteran should be afforded an opportunity to 
submit records showing the impact of his disability on 
employment.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The criteria for evaluating psychiatric disability changed 
effective November 7, 1996.  38 C.F.R. §§ 4.125-4.130 (1998).  
The veteran has not been afforded a VA psychiatric 
examination since November 1994.  The Board finds that a 
contemporaneous examination taking into account the revised 
rating criteria is necessary.

To ensure full compliance with its duty to assist with the 
development of the veteran's claims and afford due process, 
the case is REMANDED for the following actions:


1.  The RO should request that the 
veteran furnish information as to any 
treatment he has received for the 
conditions at issue in this appeal.  The 
RO should then take all necessary steps 
to obtain those records not already part 
of the claims folder.

2.  The veteran should be invited to 
submit any records showing that his 
service connected back disability has 
required frequent periods of 
hospitalization or caused marked 
interference with employment.

3.  The veteran should be afforded an 
appropriate examination in order to 
evaluate the current severity of his 
service-connected psychiatric disability.  
The examiner should review the claims 
folder prior to completing the 
examination report.  The examiner is 
requested to comment on the occupational 
and social impairment due to the 
psychiatric disability.  The examiner 
should assign a Global Assessment of 
Function (GAF) score, and explain the 
meaning of the assigned score.  The 
examiner is also requested to comment on 
whether there were any periods between 
November 1992 and the time of the 
examination when a lower GAF score 
appeared to be warranted.  If so, the 
examiner is requested to specify the 
period when the lower score would have 
been warranted, and also specify the GAF 
score for that period.

4.  The RO should afford the veteran 
appropriate examinations to determine the 
current severity of the veteran's 
bladder, bowel, and sexual dysfunction.  
The examiners should review the claims 
folder prior to the examinations.

5.  The RO should afford the veteran an 
opportunity for a hearing before a local 
hearing officer.

6.  Thereafter the RO should undertake 
any other indicated development, and 
readjudicate the claims developed for 
appellate consideration.  The RO should 
then issue a supplemental statement of 
the case as to any remaining issue for 
which a valid notice of disagreement has 
been submitted.  The RO should 
specifically document its consideration 
of the veteran's entitlement to an extra-
schedular evaluation for the post-
operative residuals of herniated nucleus 
pulposus at L5-S1.  The RO should advise 
the veteran of the need to submit a 
substantive appeal in response to the 
supplemental statement of the case in 
order to perfect his appeals as to the 
issues of entitlement to special monthly 
compensation for loss of use of a 
creative organ, and special monthly 
compensation on account of being 
housebound.

Thereafter, if in order, the case should be returned to the 
Board for further appellate consideration.  The Board 
intimates no opinion as to the ultimate outcome of this 
decision.  The veteran is entitled to submit additional 
evidence and argument at any time while this case is in a 
remand status.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


